9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
In the amendment dated 10/15/2021, the following has occurred: Claim(s) 1, 4, and 9-10 have been amended. Claim(s) 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busche (US 20150187625 A1) in view of Nagayama (US 2014008020).
Regarding claim 1, an assembly (chuck assembly 142, par. 36, Fig. 1) comprising: a coolant flow channel (cooling chambers 530, supply plenums 532 and return plenums 566, Figs. 9-11) 
a base (top plate 512, middle palte 514, and bottom plate 516, par. 57) in which the coolant flow channel is formed; and a protrusion component (valve 536, Figs. 9-11) that is disposed in the flow channel, wherein the protrusion component is liftable or rotatable (valve body 536 is threaded against the bottom plate and can be moved up and down through rotation, par. 61), 
wherein an inlet hole through (coolant supply ports 562, Fig. 11) which the coolant enters and an outlet hole (return ports 564, Fig. 11) from which the coolant exits are formed in the coolant flow channel, and 
Busche does not disclose the coolant flow channel having a spiral shape and wherein the single cross section including a center point of the spiral shape
Nagayama discloses a lower electrode 12 with a coolant path 70b in a spiral shape with an inlet and outlet (figure shown below, Fig. 3), where if a cross-section was taken through the center point of the spiral shape it would be able to include the inlet and outlet (pipeline 72 pumps coolant into 70b, from the right, which flows through the second coolant path 70b and exits out the left side back to the reversing unit).

    PNG
    media_image1.png
    278
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    184
    298
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of Nagayama and have a coolant path in the shape of a spiral. The configuration of the spiral shape was a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. A review of the specification failed to provide any suggestions on the criticality of the spiral shape, rather it implies that the spiral shape may be optional (par. 63, specification).
Regarding claim 2, Busche in view of Nagayama discloses the assembly according to claim 1, wherein the protrusion component is disposed at a singular point of a temperature distribution in the coolant flow channel (by moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted, par. 61).
Regarding claim 3, Busche in view of Nagayama discloses the assembly according to claim 1, wherein the protrusion component includes 
the examiner takes the position that the inlet and outlet holes are singular points of temperature where the temperature distribution would rapidly change since the pump turning “on” or “off” would greatly affect the coolant flow the inlet and outlet, and as a result the temperature distribution), and, 

Busche in view of Nagayama does not disclose a first protrusion component and second protrusion component, wherein the first protrusion component is disposed in a vicinity of the inlet hole and wherein the second protrusion component is disposed in a vicinity of the outlet hole
Busche discloses in Fig. 14b a first protrusion component (valve bodies 712) near the inlet hole (730) and a second protrusion component (valve bodies 712) near the outlet hole (708)

    PNG
    media_image3.png
    237
    444
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche in view of Nagayama to incorporate the further teachings of Busche. Doing so would have the benefit of providing for finer temperature control of the chuck.
Regarding claim 4, Busche in view of Nagayama discloses the assembly according to claim 1, wherein a central portion of the coolant flow channel is a singular point of a temperature distribution in the coolant flow channel at which a direction of a flow of the coolant changes (center of Nagayama’s spiral changes from clockwise to counterclockwise flow, see figure below), and the protrusion component is disposed 
Busche in view of Nagayama does not disclose that the protrusion component is disposed at the singular point or in a vicinity of the singular point.
Busche discloses that the valves are used to adjust the coolant flow to improve temperature distribution and achieve uniform wafer temperature, par. 6 and 91. Therefore, one of ordinary skill in the art would be motivated to place a valve near the area where the direction of the coolant’s flow changes in order to control and adjust the temperature distribution.

    PNG
    media_image4.png
    293
    287
    media_image4.png
    Greyscale

Regarding claim 5, Busche in view of Nagayama discloses the assembly according to claim 1, wherein a through hole is formed in the coolant flow channel (feedthrough holes 508, par. 58), and wherein the through hole is a singular point of a temperature distribution in the coolant flow channel (the feedthrough holes may be provided by a sleeve 518, par. 59; where the coolant would flow around sleeve which would cause a large temperature distribution), and the protrusion component is disposed in a vicinity of the singular point (valve 536 is in the area of the through hole 508, Fig. 7 and 9).
Regarding claim 6, Busche in view of Nagayama discloses the assembly according to claim 1, wherein the protrusion component is a screw (valve body 536 is threaded against the bottom plate and can be moved up and down through rotation, par. 61) or a baffle plate.
Regarding claim 7, Busche in view of Nagayama discloses the assembly according to claim 1, wherein the assembly provided with the coolant flow channel includes a mounting surface (workpiece 110 is disposed on a top surface of a punk 502, par. 38, Fig. 5) and an electrostatic chuck (electrostatic chuck 500, abstract, Fig. 7), wherein the mounting surface is disposed adjacent to the base (502 rests on top of plate 512, 514, and 516, par. 57), and an object (workpiece 110) to be processed is placed on the mounting surface, and wherein the electrostatic chuck electrostatically attracts the object to be processed (dielectric punk to electrostatically grip a silicon wafer, abstract).
Regarding claim 8, Busche in view of Nagayama discloses the assembly according to claim 1, wherein the assembly provided with the coolant flow channel includes a plate shaped component disposed adjacent to the base (electrode embedded in ceramic puck 502), wherein the plate shaped component functions as an electrode (electrode 554 is embedded within the ceramic puck 502 to generate an electrostatic field to grip the workpiece, par. 63).
Regarding claim 9, the mapping of claim 1 of Busche in view of Nagayama discloses all the limitations of claim 9 including a substrate processing apparatus (plasma etch system 100, Fig. 1) comprising: 
a mounting table (chuck assembly 142) disposed in a processing container (grounded chamber 105), 
wherein an object to be processed is placed on the mounting table (workpiece 110 is placed on the chuck, Fig. 1); an upper electrode disposed to face the mounting table (plasma generating element 135, par. 37);
Regarding claim 10, the mapping of claim 1 of Busche in view of Nagayama discloses all the limitations of claim 10 including, wherein the method includes supplying the coolant at a predetermined temperature to the coolant flow channel (controller 170 may include a temperature controller 175 to execute temperature control algorithms, e.g. temperature feedback control, par. 39), supplying predetermined electric power to the heater (heat is provided by the heater power 223, par. 44-45), and controlling vertical movement or rotation of the protrusion component in response to the electric power supplied to the heater (individual adjustment of each valve may be used to achieve extremely uniform wafer temperature during a fabrication process, par. 91).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761